Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 1 of 40         PageID #:
                                   2642



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



  MICHAEL TUTTLE, et al.,                    CIVIL NO. 18-00218 JAO-KJM
                    Plaintiffs,              ORDER GRANTING PLAINTIFFS’
                                             MOTION FOR SUMMARY
        vs.                                  JUDGMENT ON THEIR FIRST
  FRONT STREET AFFORDABLE                    THROUGH THIRD CLAIMS FOR
  HOUSING PARTNERS, et al.,                  RELIEF AND DENYING ALL
                                             OTHER PENDING MOTIONS
                    Defendants.




      ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ON THEIR FIRST THROUGH THIRD CLAIMS FOR
       RELIEF AND DENYING ALL OTHER PENDING MOTIONS

       This case centers around the Front Street Apartments, an apartment complex

 on Maui previously maintained as low-income housing pursuant to a federal tax

 program. The Court must determine whether the State of Hawai‘i properly granted

 the owner’s request to be released from its commitment to maintain the Front

 Street Apartments as low-income housing, or instead, whether that low-income

 commitment must be reinstated under federal and state law.

       The Plaintiffs—Michael Tuttle, Chi Pilialoha Guyer, Joseph Vu, and

 Shazada Rayleen Yap (“Plaintiffs”)—are current or prospective tenants of the
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 2 of 40           PageID #:
                                   2643



 Front Street Apartments. Defendant Front Street Affordable Housing Partners

 (“FSA”) owns and operates Front Street Apartments. Defendant Hawai‘i Housing

 Finance & Development Corporation (“HHFDC” or “the State”) is the state agency

 that assists with implementing the federal low-income tax credit program in the

 State of Hawai‘i, and Defendant Craig K. Hirai is sued in his official capacity as

 the Executive Director of that agency.

       Before the Court are the parties’ various cross-motions for summary

 judgment—seven in total—all disputing whether the low-income commitment was

 properly terminated or must instead be reinstated. For the reasons discussed

 below, the Court GRANTS Plaintiffs’ motion as to their first three claims for

 relief, and otherwise DENIES the parties’ motions.

                               I.    BACKGROUND

 A.    Background on the Low-Income Housing Tax Credit Program

       The Low-Income Housing Tax Credit (“LIHTC”) Program aims to

 encourage the development of affordable rental housing by providing federal tax

 credits to qualified project owners who agree to maintain all or a portion of a

 project’s rental units for low-income individuals or families. See Tax Reform Act

 of 1986, Pub. L. No. 99–514, § 252, 100 Stat. 2085, 2189–208 (codified at 26

 U.S.C. § 42). The regulations governing the LIHTC program are contained in

 Section 42 of the Internal Revenue Code. Congress apportions tax credits, based


                                           2
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 3 of 40                PageID #:
                                   2644



 on population, to state housing credit agencies, which then allocate these credits to

 those who invest in affordable housing projects. See 26 U.S.C. § 42(g)(1),

 42(h)(3). State housing credit agencies allocate the federal tax credits within their

 respective states pursuant to a Qualified Allocation Plan (“QAP”), which sets out

 that state’s eligibility priorities and criteria for awarding federal tax credits, as well

 as the method of monitoring compliance with the provisions of the LIHTC

 program. See id. § 42(m)(1)(B); see also, e.g., ECF No. 200-2 at 1.

       Among other things, Section 42 requires project owners to enter into

 agreements (an “extended low-income housing commitment”) with state housing

 credit agencies to receive tax credits under the LIHTC program during an

 “extended use period.” 26 U.S.C. § 42(h)(6)(A)–(B). At a minimum, these

 agreements must: require a certain number of the units in the project be kept

 affordable during the extended use period; allow past, present, or prospective

 tenants who meet the income limitations to enforce these affordability

 requirements; prohibit certain conduct like piecemeal disposition of the project or

 discrimination against individuals with Section 8 housing vouchers; and require

 that the agreement be binding on any successors. See id. The agreement must also

 be “recorded pursuant to State law as a restrictive covenant.” Id. § 42(h)(6)(B)(vi).

       The length of time a project must be maintained as low-income housing and

 comply with these requirements consists of a “compliance period” within the


                                             3
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 4 of 40              PageID #:
                                   2645



 “extended use period.” The compliance period is the first fifteen years. Id. §

 42(i)(1). The extended use period begins on the first day of that compliance period

 and ends thirty years later, unless a later date is specified in the project owner’s

 agreement with the housing agency, in which case that later date controls. See id.

 § 42(h)(6)(D).

       Section 42 provides two “exceptions” to the requirement that a project be

 maintained as low-income housing throughout the duration of the extended use

 period. Id. § 42(h)(6)(E)(i). First, the extended use period “shall terminate” on the

 date the building is acquired by foreclosure or instrument in lieu of foreclosure. Id.

 § 42(h)(6)(E)(i)(I) (sometimes referred to as “Subclause I”). Second, the extended

 use period may terminate if the building owner exercises a “qualified contract”

 option. Id. § 42(h)(6)(E)(i)(II) (sometimes referred to as “Subclause II”).

       Under the qualified contract exception, the project owner submits a written

 request to the state housing credit agency to find a buyer who will continue

 operating the building as low-income housing. See id.; see also id. § 42(h)(6)(I).

 State housing agencies must offer or advertise qualified contract requests “to the

 general public, based on reasonable efforts.” 26 C.F.R. § 1.42-18(d)(2). The State

 has not promulgated rules regarding the reasonable efforts it will use to offer or

 advertise qualified contracts during the one-year period. See ECF No. 178 ¶ 10. If

 the state housing credit agency is unable to find a qualified buyer within one year,


                                            4
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 5 of 40              PageID #:
                                   2646



 the extended use period is terminated, i.e., the affordability limitations are lifted.

 See 26 U.S.C. § 42(h)(6)(E)(i)(II), 42(h)(6)(I).

         The qualified contract exception only becomes available after the fourteenth

 year of the compliance period, which ensures that even if the state housing credit

 agency is unable to find a qualified buyer within the one-year search period, the

 project is maintained as low-income housing for at least fifteen years. See id. §

 42(h)(6)(I). In addition—and crucial to the dispute before the Court—the qualified

 contract option “shall not apply to the extent more stringent requirements are

 provided in the agreement or in State law.” Id. § 42(h)(6)(E)(i)(II).

 B.      Facts1

         With that regulatory background in mind, the Court turns to the specific

 dispute over the LIHTC program on Maui. Plaintiffs Guyer, Tuttle, and Vu are

 tenants of Front Street Apartments, located in Lahaina. See ECF No. 42 ¶ 1.2

 Defendant FSA owns and operates the Front Street Apartments housing project

 (the “Project”), and has done so since the Project’s first occupancy in 2001; FSA is

 also the ground lessee of the property on which the Project is situated. See id. ¶¶ 3,


 1
     Unless otherwise indicated, the following facts are undisputed.
 2
   In Plaintiffs’ briefing, Plaintiff Yap is described as a prospective tenant of Front
 Street Apartments. See ECF No. 175 at 21. For these motions, though, no
 evidence was submitted regarding Plaintiff Yap, and Plaintiffs’ counsel apparently
 intends to dismiss Plaintiff Yap. See ECF No. 200-1 ¶ 2.

                                            5
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 6 of 40             PageID #:
                                   2647



 5.3 Defendant HHFDC is the state housing credit agency designated to administer

 and allocate the LIHTC program in Hawai‘i pursuant to 26 U.S.C. § 42. See id. ¶¶

 2, 6.4

          In 1999, FSA applied for tax credits for the Project through the State’s

 LIHTC program. See id. ¶ 7. In that application, FSA indicated it would maintain

 the Project as affordable housing for 30 years. See ECF No. 42-1 at 13. In

 subsequent discussions, FSA indicated that the affordability period would be

 increased from 30 years to 51 years and so the 51-year affordability period was

 added as a project-specific condition.5 See ECF No. 190-1 at 7, 10–11, 14–15, 22.


 3
   Plaintiffs initially named the previous fee owner and ground lessor, 3900 LLC,
 as a defendant in this action and 3900 LLC, in turn, brought cross claims against
 FSA; however, the parties stipulated to dismiss 3900 LLC. See ECF No. 42 ¶ 4;
 ECF No. 152. During the pendency of this litigation, the State acquired the fee
 interest in the property. See ECF No. 178 ¶ 13.
 4
   HHFDC is the successor-in-interest to the Housing and Community
 Development Corporation of Hawai‘i (“HCDCH”). See ECF No. 42 ¶ 2. For
 simplicity, the Court will refer only to HHFDC or the State even if, at the relevant
 time, the agency was HCDCH.
 5
   The scoring summary for FSA’s application awarded FSA two points out of a
 possible six under the criteria related to whether the project would provide low-
 income housing for a longer period than required under Section 42. At the hearing,
 counsel for HHFDC acknowledged that it is unclear why FSA received only two
 points under the criteria when it otherwise appeared to deserve five points. See
 ECF No. 190-1 at 21; see also ECF No. 200-2 at 4 (Hawaii’s 1999 QAP indicating
 applicant would receive two points if the project were affordable for 21–30 years
 under the restrictive covenant document, and five points if the project were
 affordable for 51–60 years under the restrictive covenant document).

                                             6
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 7 of 40             PageID #:
                                   2648



       In 2002, FSA, the State, and the then-current owner of the property entered

 into a “Declaration of Restrictive Covenants” (the “Declaration”), which was duly

 recorded with the Bureau of Conveyances of the State of Hawai‘i. ECF No. 42 ¶ 8.

 The Declaration contains the necessary covenants described above as required

 under 26 U.S.C. § 42(h)(6). See generally ECF No. 42-2. Relevant here, FSA

 agreed that in consideration for receiving tax credits, beneficiaries, i.e., those who

 meet the income requirements (whether former, present, or prospective tenants)

 may enforce FSA’s obligations under the Declaration. See id. at 7–8. The

 Declaration is governed by Hawai‘i law, except where federal law is applicable.

 See id. at 9. And the Declaration sets forth an “Extended Use Period” of 51 years,

 and provides that FSA must comply with the requirements of Section 42 regarding

 the Extended Use Period unless it terminates through acquisition of the Property

 through foreclosure or instrument in lieu of foreclosure. Id. at 7.

       There has been no foreclosure and no instrument in lieu of foreclosure

 exists. See ECF No. 42 ¶ 9. FSA did, however, seek to terminate the extended use

 period through the qualified contract exception provided under Section 42. In or

 around October 2014, FSA asked the State whether it was eligible to apply for a

 qualified contract under Section 42 and the QAP then in effect. See id. ¶ 10. In

 January 2015, FSA again requested that the State confirm the Project’s compliance

 and FSA’s eligibility to submit a qualified contract application. See id. ¶ 11. The


                                            7
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 8 of 40             PageID #:
                                   2649



 State responded that FSA was eligible to request a qualified contract. See id. ¶ 12;

 see also ECF No. 42-4. On August 5, 2015, FSA submitted a qualified contract

 request application to the State, and in September the State responded to confirm

 that it had accepted this request. See ECF No. 42 ¶¶ 13–14. If the State properly

 extended the qualified contract option to FSA, the State had one year, or until

 August 4, 2016, to secure a qualified buyer or the affordability restrictions would

 terminate. See id. ¶ 15.

       Previously, in July 2015, an appraiser determined that the fair market value

 of the Project’s leasehold property was $8,710,000; however, as of December 31,

 2014, the qualified contract price per Section 42 was $15,395,813. See id. ¶ 21.

 Given this difference, a finance specialist for the State calculated that a potential

 buyer would face a financing shortfall of about $6 to $11 million depending on

 what financing option was used, and therefore in April 2016 recommended to

 Defendant Hirai that the State minimize marketing and listing costs because it was

 unlikely a qualified buyer could be found for the Project. See ECF No. 162 ¶¶ 9–

 10. Defendant Hirai approved this recommended course of action in April 2016.

 See id. ¶ 11. The State first posted an offer for FSA’s qualified contract on its

 website on May 24, 2016—over ninth months after FSA filed its application and

 less than three months before the one-year period expired. See ECF No. 42 ¶ 16.

 This was the only action the State took to advertise the qualified contract. See ECF


                                            8
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 9 of 40          PageID #:
                                   2650



 No. 178 ¶ 12. The State did, however, receive three inquiries about the sale of the

 Project and sent the relevant information to those who had inquired; it did not hear

 back from them with further interest in acquiring the Project. See ECF No. 162 ¶

 13.

       The State did not secure a buyer within the one-year period. See ECF No.

 42 ¶ 17. In September 2016, the State informed FSA it had not received any offers

 to purchase the Project and was unable to secure a buyer or present a qualified

 contract to FSA for the qualified contract price of $15,395,813. See id. ¶ 18.

 Thus, in December 2016, the State executed a “Release of Declaration of

 Restrictive Covenants for Low-Income Housing Credits” (the “Release”). See id. ¶

 19. The Release, also governed by Hawai‘i law, terminated and released the

 Declaration. See ECF No. 42-7 at 2. Neither the State—nor any of the other

 signatories to the Declaration—obtained Plaintiffs’ consent before the State

 executed the Release. See ECF No. 178 ¶ 8.

       In February 2017, FSA posted notice to tenants that the LIHTC restrictions

 would be lifted on August 4, 2019, at which time FSA would be able to set rents at

 its discretion.6 See ECF No. 42 ¶ 20. Plaintiffs Tuttle, Guyer, and Vu still meet



 6
   Under the terms of the Release, the affordability restrictions were to remain in
 place until that date. See ECF No. 160 ¶ 14. Pursuant to a joint stipulation, FSA
 agreed to continue maintaining reduced rental rates beyond August 2019 for those
 Plaintiffs who are current tenants of Front Street Apartments. See ECF No. 114-1.
                                          9
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 10 of 40           PageID #:
                                    2651



 the income requirements to qualify for housing assistance under the LIHTC

 program. See ECF No. 178 ¶ 6. Plaintiffs contend that, prior to the Release, they

 relied on the low-income rent restrictions in effect at Front Street Apartments, and

 now continue to rely on those rent restrictions and would be unable to afford an

 apartment without them. See id. ¶¶ 7, 9. While the State does not dispute

 Plaintiffs’ representations, see ECF No. 202 ¶ 15, FSA contends that Plaintiffs

 cannot say whether they are relying on rent restrictions and would be unable to

 afford rent without knowing what rental rates FSA will actually set once

 restrictions are lifted, see ECF No. 204 ¶ 3.

 C.    Procedural History

       Plaintiffs first filed this action in state court in May 2018, and Defendants

 removed the action to this Court. ECF No. 1. The operative pleading, the Third

 Amended Complaint, brings the following claims for relief: First Claim for Relief

 (against FSA)—Breach of the Declaration; Second Claim for Relief (against

 FSA)—Breach of the Declaration; Third Claim for Relief (against all

 Defendants)—Breach of the Declaration; Fifth Claim for Relief7 (against

 HHFDC)—Failure to Promulgate Rules; Sixth Claim for Relief (against

 HHFDC)—Violation of Due Process under Article I, Section 5 of the Constitution



 7
  Plaintiff’s Fourth Claim for Relief was intentionally left blank. See ECF No.
 109.
                                           10
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 11 of 40            PageID #:
                                    2652



 of the State of Hawai‘i; and Seventh Claim for Relief (against Mr. Hirai)—42

 U.S.C. § 1983 Violation of Due Process under the Fourteenth Amendment to the

 United States Constitution. ECF No. 109.

       The parties previously filed summary judgment motions that were

 withdrawn without prejudice to allow additional time for legislative action that

 might narrow or eliminate the need for dispositive motions in this case. See ECF

 No. 115; see also ECF No. 175 at 4. Because the legislature’s efforts to resolve

 Plaintiffs’ claims were not effective, and settlement efforts have similarly failed,

 the parties refiled the present motions.

       Currently before the Court are:

              (1) the State and Mr. Hirai’s motion for summary judgment on
                  Plaintiffs’ Third Claim for Relief, which FSA has joined, see
                  ECF Nos. 159, 160, 178, 181, 184, 185, 193;
              (2) the State’s motion for summary judgment on Plaintiffs’ Fifth
                  Claim for Relief, which FSA has joined, see ECF Nos. 161,
                  162, 176, 178, 181, 191;
              (3) the State and Mr. Hirai’s motion for summary judgment on
                  Plaintiffs’ Sixth and Seventh Claims for Relief, which FSA
                  has joined, see ECF Nos. 163, 164, 177, 178, 181, 192;
              (4) FSA’s motion for summary judgment on Plaintiff’s First
                  through Third Claims for Relief, which the State and Mr.
                  Hirai have joined, see ECF Nos. 179, 180, 189, 190, 194, 199,
                  200;
              (5) Plaintiffs’ motion for summary judgment on their First
                  through Third Claims for Relief, see ECF Nos. 175, 178, 201,
                  202, 203, 204, 205, 206, 207;
              (6) Plaintiffs’ counter-motion for summary judgment on their
                  Fifth Claim for Relief, see ECF Nos. 176, 178, 191, 197; and



                                            11
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 12 of 40            PageID #:
                                    2653



              (7) Plaintiffs’ counter-motion for summary judgment on their
                  Sixth and Seventh Claims for Relief, see ECF Nos. 177, 178,
                  192, 198.

       The Court held a videoconference hearing on these motions on August 5,

 2020. See ECF No. 213.

                             II.     LEGAL STANDARD

        “A party may move for summary judgment, identifying each claim or

 defense—or the part of each claim or defense—on which summary judgment is

 sought. The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). “This burden is not a light one.” In re

 Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). But the moving party

 need not disprove the opposing party’s case. See Celotex Corp. v. Catrett, 477

 U.S. 317, 323 (1986). Rather, if the moving party satisfies this burden, the party

 opposing the motion must set forth specific facts, through affidavits or admissible

 discovery materials, showing that there exists a genuine issue for trial. See id. at

 323–24; Fed. R. Civ. P. 56(c)(1).

       “[A] district court is not entitled to weigh the evidence and resolve disputed

 underlying factual issues.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1161

 (9th Cir. 1992) (citation omitted). Rather, “the inferences to be drawn from the

 underlying facts must be viewed in the light most favorable to the party opposing


                                           12
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 13 of 40                 PageID #:
                                    2654



 the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

 574, 587–88 (1986) (internal quotation marks and ellipsis omitted).

                                  III.   DISCUSSION

 A.    Breach of the Declaration (First through Third Claims for Relief)

       Plaintiffs’ first three claims for relief are premised on the argument that the

 qualified contract option was not available to FSA, meaning the Release the State

 executed pursuant to that option is void and the Declaration should therefore be

 reinstated.

       1.      Interpreting the Declaration

       As required under Section 42, the relevant agreement here was recorded

 pursuant to State law as a restrictive covenant, and explicitly states that it is

 governed by Hawai‘i law (except, where applicable, it is governed by federal law).

 See ECF No. 42-2. The analysis must therefore begin with the language of the

 Declaration as construed under Hawai‘i law.

       In construing a restrictive covenant governing the use of land, Hawai‘i

 courts are guided by the same rules that apply when construing contracts. See

 Pelosi v. Wailea Ranch Estates, 10 Haw. App. 424, 435–36, 876 P.2d 1320, 1326–

 27 (1994). “The fundamental rule is that the intent of the parties, as gleaned from

 the entire context of the covenant, governs,” id. at 436, 876 P.2d at 1327, and the

 parties’ intentions are determined from the language used, see Waikiki Malia


                                            13
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 14 of 40            PageID #:
                                    2655



 Hotel, Inc. v. Kinkai Props. Ltd., 75 Haw. 370, 384, 862 P.2d 1048, 1057 (1993).

 In determining the meaning of language used in a restrictive covenant, expressed

 intent is controlling and unexpressed intent is generally unavailing. See id. at 394,

 862 P.2d at 1062. As long as the terms of a covenant are not ambiguous, i.e., not

 reasonably subject to more than one interpretation, a court must interpret a

 covenant’s terms according to their plain, ordinary, and accepted sense in common

 speech. See Pelosi, 10 Haw. App. at 436, 876 P.2d at 1327.

       With regard to the duration of the extended low-income housing

 commitment that FSA made here, the Declaration provides:

              SECTION 5 - TERM OF AGREEMENT.

              (a) Except as hereinafter provided, this Agreement and the
              Section 42 Occupancy Restrictions specified herein shall
              commence with the first day in the Project period on which any
              building which is part of the Project is placed in service and shall
              end on the date which is thirty-six (36) years after the close of
              the initial 15-year compliance period, for a total of fifty-one (51)
              years (“Extended Use Period”).

              (b) Notwithstanding subsection (a) above, the Owner shall
              comply with the requirements of Section 42 of the Code relating
              to the Extended Use Period unless the Extended Use Period for
              this Project shall terminate through acquisition of the Project by
              foreclosure or instrument in lieu of foreclosure if in accordance
              with the regulations promulgated by the Code.

 ECF No. 42-2 at 7. The Declaration thus provides for early termination of the

 extended use period only in the event of foreclosure or an instrument in lieu of

 foreclosure. But for that occurrence, the Section 42 requirements, i.e., affordability
                                           14
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 15 of 40             PageID #:
                                    2656



 restrictions, shall be maintained for a total of 51 years. Thus, under the plain and

 unambiguous terms of the Declaration, the expressed intent was that the only

 exceptions to the mandated extended use period were foreclosure and instrument in

 lieu of foreclosure, rendering the qualified contract exception unavailable.8

       2.     Whether Section 42 Alters the Plain Language of the Declaration

       The State and FSA nonetheless point to the fact that the qualified contract

 option is provided within Section 42, arguing FSA therefore had a right to take

 advantage of it. The Court disagrees. Although Section 42 provides for the



 8
   Because the Court concludes the Declaration is unambiguous, it cannot consider
 the declarations Defendants rely on to argue in favor of an alternative, unexpressed
 intent. See Waikiki Malia Hotel, 75 Haw. at 385, 862 P.2d at 1058 (“If the
 language of the deed is ambiguous, surrounding circumstances may be considered
 but not parol evidence.”); cf. Amfac, Inc. v. Waikiki Beachcomber Inv. Co., 74
 Haw. 85, 124–25, 839 P.2d 10, 31 (1992) (“[P]arol evidence regarding the parties’
 intent as to the language used in a contract may be considered only when the
 contract language is ambiguous.” (citation omitted)). In any event, Defendants
 have not explained how this evidence constitutes the type of “surrounding
 circumstances” that may be considered when a restrictive covenant is deemed
 ambiguous. See Waikiki Malia Hotel, 75 Haw. at 385, 862 P.2d at 1058 (“The use
 of surrounding circumstances, also known as extrinsic evidence, usually concerns
 the geographical location of the lands and the physical condition of the structures
 thereon.” (internal quotation marks and citation omitted)); see also id. (citing
 Stegall v. Hous. Auth. of City of Charlotte, 278 N.C. 95, 100, 178 S.E.2d 824, 828
 (1971) (“Ordinarily this intention must be ascertained from the deed itself, but
 when the language used is ambiguous it is proper to consider the situation of the
 parties and the circumstances surrounding their transaction. However, this
 intention may not be established by parol. Neither the testimony nor the
 declaration of a party is competent to prove intent.” (emphasis added))).


                                          15
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 16 of 40              PageID #:
                                    2657



 extended use period to terminate based on foreclosure/instrument in lieu of

 foreclosure (Subclause (I)) or a property owner exercising a qualified contract

 option (Subclause (II)), Section 42 also provides:

                Subclause (II) shall not apply to the extent more stringent
                requirements are provided in the agreement or in State law.

 26 U.S.C. § 42(h)(6)(E)(i)(II).9

         Here, more stringent requirements are provided in Section 5 of the

 Declaration, namely that the extended use period and requirements under it must

 be maintained for 51 years unless a foreclosure occurs or there is an instrument in

 lieu of foreclosure. This 51-year requirement was not immaterial. Instead, both

 the Declaration itself and other evidence related to the State’s allocation decision

 demonstrate this extended use period was an explicit condition of FSA receiving

 tax credits, with the Declaration providing:

                       WHEREAS, the Owner has represented to the Corporation
                in the Owner’s Application that it will covenant to maintain the
                Section 42 rent and income restrictions for an additional 36 years
                beyond the minimum 15 year compliance period, through the
                year as set forth in Section 5 of this Agreement[.]

 ECF No. 42-2 at 2 (emphasis added).10


 9
   Plaintiffs refer to this clause as the flush language and the Court will do the
 same.
 10
      See also ECF No. 190-1 at 7 (“In response to staff’s inquiries as to whether the
                                                                         (continued . . .)

                                             16
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 17 of 40             PageID #:
                                    2658



       Defendants contend that the 51-year term is not more stringent because

 Section 42 sets the extended use period as the greater of 30 years or what is

 provided in the agreement with a state agency. See 26 U.S.C. § 42(h)(6)(D). But

 Section 42 includes the qualified contract option where the Declaration does not,

 so FSA agreed to maintain affordability for that longer duration, subject only to the

 first exception under the statute, and precluding FSA from seeking release from the

 Declaration after the minimum 15-year compliance period. Thus, Section 42 itself

 supports that the qualified contract option was unavailable here.

       In concluding as much, the Court rejects Defendants’ argument that Section

 42’s use of the phrase “to the extent” (as compared to “if”) renders this

 interpretation erroneous. According to Defendants, Congress’ use of “to the

 extent,” means that the qualified contract option is always available as a baseline

 process that the parties may make “more stringent.” But the flush language does

 not say, e.g., that the qualified contract option always remains available even if in a




 (. . . continued)
 project could be improved upon, [FSA] has indicated that the affordability period
 can be extended from 30 to 51 years”); id. at 10 (“[I]n response to staff’s
 discussions with [FSA], [FSA] has indicated that the affordability period will be
 increased from 30 years to 51 years.”); id. at 10–11 (adding as a “project-specific
 condition[]: . . . Exten[sion of] the period of affordability from 30 years to 51
 years”); id. at 14–15 (allocating credits on condition that period of affordability is
 extended to 51 years); id. at 22 (“All of these projects will have a restricted
 affordability term of at least 50 years[.]”).

                                           17
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 18 of 40           PageID #:
                                    2659



 more burdensome state, nor say that the qualified contract option shall be modified

 based on the parties’ agreement. Instead, it says unambiguously that the contract

 option “shall not apply to the extent more stringent requirements” are included in

 the parties’ agreement. 26 U.S.C. § 42(h)(6)(E)(i)(II) (emphasis added). And

 here, the more stringent requirement is that FSA was required to maintain

 affordability during the extended use period of 51 years absent

 foreclosure/instrument in lieu of foreclosure; thus, the qualified contract option

 does not apply to any extent. The Court is therefore not persuaded that, in terms of

 plain meaning, the phrase “to the extent” is any different from “if.”11 See

 Creekside Ltd. v. Alaska Hous. Fin. Corp., No. 3AN-18-06143CI, 2019 WL

 4806180, at *1 (Alaska Super. Mar. 26, 2019) (“Under § 42(h)(6)(E)(i)(II), § 42

 property owners cannot exercise the Qualified Contract Option if more stringent

 requirements are provided in the agreement with their state housing agency or by

 State law.” (emphasis added) (footnoted omitted)).

       To further support their interpretation, Defendants also offer that the flush

 language is intended to mean that parties could, for example, agree that the state

 housing credit agency has two years to find a qualified buyer rather than one,


 11
    Section 42 contains other instances where the phrase “to the extent” is
 essentially interchangeable with the word “if.” See, e.g., 26 U.S.C. §
 42(g)(2)(B)(iv), (h)(1)(D)(i), (h)(6)(G)(i). And this appears to be consistent across
 other statutes. See, e.g., 3 U.S.C. § 421(a); 47 U.S.C. § 571(a).

                                          18
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 19 of 40           PageID #:
                                    2660



 thereby creating more stringent terms to the qualified contract process. But this

 example is not persuasive. The flush language follows Subclause II addressing the

 qualified contract exception to the requirement that a project owner maintain

 affordability throughout the extended use period. It does not follow the

 subparagraph (“Subparagraph (I)”), 26 U.S.C. § 42(h)(6)(I), that sets forth how

 that qualified contract exception is implemented.12 Had Congress intended

 Defendants’ proffered meaning, it would have made more sense for the flush

 language to follow that later subparagraph. Moreover, Defendants’ example offers

 little insight here—where the Declaration says nothing about a qualified contract

 process like in their example, i.e., one that is more burdensome than that set forth

 in Subparagraph (I).

         Creekside, the Alaska case cited above, is instructive. Creekside addressed a

 nearly identical scenario where the project owner agreed to maintain affordability

 for a 30-year period (for which it received additional points under Alaska’s scoring

 rubric) and the final agreement provided that this 30-year commitment could only



 12
      Subparagraph I reads:

         (I) Period for finding buyer.--The period referred to in this
         subparagraph is the 1-year period beginning on the date (after the 14th
         year of the compliance period) the taxpayer submits a written request
         to the housing credit agency to find a person to acquire the taxpayer’s
         interest in the low-income portion of the building.

                                           19
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 20 of 40             PageID #:
                                    2661



 terminate in the event of foreclosure or instrument in lieu of foreclosure. See 2019

 WL 4806180, at *2. When the project owner sought a qualified contract before the

 end of that 30-year period, the Alaska housing agency rejected it based on Section

 42’s “more stringent” language at issue here, arguing that the project owner’s 30-

 year commitment was more stringent than what Section 42 might otherwise permit,

 i.e., termination through a qualified contract after only 15 years. See id. *4–5. The

 court in Creekside agreed with the Alaska housing agency and concluded the

 qualified contract option was unavailable because the project owner agreed to an

 affordability requirement more stringent than the federal baseline. See id. *8. In

 doing so, it determined the dispute turned on the parties’ written agreement (rather

 than waiver). It specifically noted that the agreement was silent on the qualified

 contract option (and instead provided only for foreclosure and an instrument in lieu

 of foreclosure as terminating events) and thus made unambiguously clear that the

 agreement’s “silence on the Qualified Contract Option shows that the Qualified

 Contract Option [was] not available.” Id.13 From a commonsense standpoint, the



 13
    FSA argues Creekside is distinguishable because it applied Alaska law and
 limited its analysis to the four corners of the parties’ covenant. See Creekside,
 2019 WL 4806180, at *8. But, as discussed above, the same is true under Hawai‘i
 law. Defendants also contend that Creekside is inapposite because the plaintiff
 there was the development company and the defendant the state agency. But who
 the parties were did not affect the court’s analysis nor the case’s applicability here.


                                           20
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 21 of 40             PageID #:
                                    2662



 court in Creekside rejected the project owner’s argument because, if it were able to

 terminate the restrictions after fifteen years, this would amount to it receiving

 something (additional points in the application process) for nothing. See id.14

 Creekside provides persuasive support for Plaintiffs’ interpretation here that the

 availability of the qualified contract in Section 42 does not trump the parties’

 Declaration after considering both the plain terms of that Declaration and Section

 42’s flush language.15

       3.     Reviewability & Deference

       FSA attempts to avoid this result by claiming the Court cannot review the

 State’s actions, or must at least afford deference to the State’s actions (and thus its

 interpretation of Section 42).16 FSA first contends that the State’s actions are



 14
     Logically, the same is true here. It makes little sense why the State would
 condition allocation of credits to FSA on FSA making an affordability promise for
 over fifty years (as compared to FSA’s initial offer of thirty years), and note that
 all those receiving allocations that year had made affordability commitments of
 fifty years or greater, if FSA could terminate the restrictions after fifteen years
 regardless.
 15
    Defendants vehemently disagree, claiming Creekside is inapposite or was
 wrongly decided. FSA’s representation of the Creekside decision, however, goes
 beyond the pale. To express one’s disagreement, it is not necessary to describe a
 judge’s reasoning as “botched” and “fatuous,” which essentially accuses a judge of
 arriving at an inanely foolish decision.
 16
   Although the State joined in FSA’s motion that raised these arguments, at the
 hearing, its counsel clarified that the State is not arguing that its actions are
 unreviewable or entitled to deference.
                                           21
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 22 of 40              PageID #:
                                    2663



 unreviewable under 5 U.S.C. § 701(a) of the Administrative Procedure Act

 (“APA”). But Plaintiffs claims were not brought under the APA, and so the APA

 provision regarding reviewability is irrelevant. See Block v. Cmty. Nutrition Inst.,

 467 U.S. 340, 345 (1984) (“The APA confers a general cause of action upon

 persons ‘adversely affected or aggrieved by agency action within the meaning of a

 relevant statute,’ 5 U.S.C. § 702, but withdraws that cause of action to the extent

 the relevant statute ‘preclude[s] judicial review,’ 5 U.S.C. § 701(a)(1).”). In

 addition, the APA applies to the actions of a federal agency, and so is further

 inapplicable here. See 5 U.S.C. § 701(b)(1) (defining agency as “each authority of

 the Government of the United States” (emphasis added)); see also Gilliam v.

 Miller, 973 F.2d 760, 764 (9th Cir. 1992); Resident Council of Allen Parkway Vill.

 v. U.S. Dep’t of Hous. & Urban Dev., 980 F.2d 1043, 1055 (5th Cir. 1993)

 (holding that state housing authority that operated federally subsidized low-income

 housing project was not agency whose actions were subject to review under the

 APA). Thus, FSA has not shown that the State’s actions are unreviewable.

       Further, in adjudicating Plaintiffs’ claims, the Court need not defer to the

 State’s interpretation of Section 42 under Chevron, U.S.A., Inc. v. Natural

 Resources Defense Council, Inc., 467 U.S. 837, 843 (1984), as FSA argues. This

 is because “[a] state agency’s interpretation of federal statutes is not entitled to the

 deference afforded a federal agency’s interpretation of its own statutes under


                                            22
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 23 of 40            PageID #:
                                    2664



 [Chevron].” Orthopaedic Hosp. v. Belshe, 103 F.3d 1491, 1495 (9th Cir. 1997).

 Affording deference to a federal agency with expertise and familiarity in the

 subject matter of its mandate ensures coherent and uniform construction of that

 federal mandate nationwide. See id. at 1495–96 (citation omitted). That rationale

 is inapplicable in the context of a state agency. See id.17

       Nor has FSA cited any authority that the result is any different if the state

 agency is involved in implementing federal law in some way. See Nordbye v.

 BRCP/GM Ellington, 246 Or. App. 209, 221, 266 P.3d 92, 99 (Or. Ct. App. 2011)

 (holding trial court erred in applying Chevron deference to state agency’s

 interpretation of Section 42, noting in part that Section 42 grants broad power to

 prescribe regulations to a federal official rather than any state housing agency); cf.

 Arizona v. City of Tucson, 761 F.3d 1005, 1014–15 (9th Cir. 2014) (holding state

 environmental agency’s interpretation of federal CERCLA statute was not afforded

 deference, although it could receive “some deference” with respect to its

 environmental expertise, e.g., regarding cleanup of a specific site).



 17
    Indeed, FSA’s argument that Hawaii’s housing credit agency is a “de facto arm
 of the federal government” would mean the same is true of all housing credit
 agencies. Affording each such agency deference would not achieve uniform
 construction of Section 42’s mandate nationwide (particularly given some states
 may have more than one housing credit agency, see 26 U.S.C. § 42(h)(3)(B)). One
 need only compare this case to Creekside to see that these agencies can interpret
 the relevant portion of Section 42 differently.

                                           23
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 24 of 40             PageID #:
                                    2665



       It is true that state housing credit agencies allocate federal tax credits within

 their states and have the power to choose what projects receive these credits. See

 26 U.S.C. § 42(m). But at the federal level, it is the Department of the Treasury

 that administers the LIHTC program and has the authority to “prescribe such

 regulations as may be necessary or appropriate.” 26 U.S.C. § 42(n). The Treasury

 Department also has the power to deny or recapture an LIHTC in the event of

 noncompliance. See id. § 42(j). And it is likewise empowered to issue revenue

 rulings, publish guidance, and issue notices regarding all provisions of the Tax

 Code, including those governing LIHTCs. See id. § 7805(a); 26 C.F.R. §

 601.601(d). Thus, the rationale underpinning Chevron supports affording

 deference to the Treasury Department regarding the interpretation of Section 42 at

 issue here, but not to each of the various state housing credit agencies.

       In any event, the Court would conclude that Chevron deference is

 inapplicable because the relevant statutory language is unambiguous. See

 Chevron, 467 U.S. at 842–43.18 In light of the above, the Court maintains that

 Plaintiffs’ interpretation of Section 42 controls over Defendants’ proposed

 interpretation.




 18
    The Court will not consider Defendants’ argument—raised for the first time in
 reply—that the Hawai‘i equivalent of Chevron deference applies. See LR 7.2.
                                           24
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 25 of 40              PageID #:
                                    2666



       4.     Incorporation by Reference

       Defendants alternatively attempt to alter the plain meaning of the parties’

 Declaration by arguing that the qualified contract option is incorporated by

 reference into the Declaration. To incorporate a separate writing into a contract,

 the contract “must explicitly, or at least precisely, identify the written material

 being incorporated and must clearly communicate that the purpose of the reference

 is to incorporate the referenced material into the contract (rather than merely to

 acknowledge that the referenced material is relevant to the contract, e.g., as

 background law or negotiating history).” Safeway, Inc. v. Nordic PCL Constr.,

 Inc., 130 Hawai‘i 517, 527, 312 P.3d 1224, 1234 (App. 2013), as corrected (Oct.

 31, 2013) (citations omitted); see also Diamond Resort Haw. Corp. v. Bay W.

 Kailua Bay, LLC, Cv. No. 10-00117 DAE-LEK, 2011 WL 776106, at *6 (D. Haw.

 Feb. 25, 2011) (noting only specific portion of document referenced can be

 incorporated, not non-referenced portion of that document). The Declaration here

 contains many references to Section 42—and especially FSA’s obligations and

 limitations under the requirements of Section 42—but makes no specific reference

 to a qualified contract right. See, e.g., ECF No. 42-2 at 7 (“this Agreement and the

 Section 42 Occupancy Restrictions specified herein shall commence . . .”

 (emphasis added)); see also id. (“the Owner shall comply with the requirements of




                                            25
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 26 of 40            PageID #:
                                    2667



 Section 42 of the Code relating to the Extended Use Period . . . ” (emphasis

 added)).

       While Defendants also cite authority that a law or statute can be

 incorporated without a specific reference, Hawai‘i law nonetheless recognizes that

 applicable law becomes a part of a contract as the equivalent of an express

 provision except where the contract discloses a contrary intention or there is a

 stipulation to the contrary. See Kawakami v. Kahala Hotel Inv’rs, LLC, 142

 Hawai‘i 507, 514, 421 P.3d 1277, 1284 (2018); Gabriel v. Island Pac. Acad., Inc.,

 140 Hawai‘i 325, 336, 400 P.3d 526, 537 (2017). Here, there is a contrary intent

 expressed in the Declaration—namely that only one of the exceptions to the

 extended use period provided under Section 42 shall apply to relieve FSA of its 51-

 year affordability requirements. Indeed, the very cases Defendants cite make clear

 that this distinction renders incorporation by reference inappropriate here. See

 Courtesy Oldsmobile, Inc. v. Gen. Motors Corp., 329 F. App’x 73, 75–76 (9th Cir.

 2009) (noting that relevant state law was incorporated into the contract “[b]ecause

 the [parties’ agreement] does not prescribe a procedure by which [one party] can

 effect a nonrenewal pursuant to [a provision of the contract]” (citation omitted));

 see also Rendleman v. Bowen, 860 F.2d 1537, 1541–42 (9th Cir. 1988) (addressing

 contract that only contained terms required by statute rather than any negotiated

 agreement; as compared to Section 42 that provides a floor regarding affordability


                                          26
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 27 of 40              PageID #:
                                    2668



 requirements that parties—like Defendants—may negotiate to make more

 stringent). Thus, the doctrine of incorporation by reference does not render the

 qualified contract option available to FSA.

       5.     Waiver

       In light of the above, Defendants’ reliance on waiver is also misplaced. “To

 constitute a waiver, there must have existed a right claimed to have been

 waived[.]” Coon v. City & County of Honolulu, 98 Hawai‘i 233, 261, 47 P.3d 348,

 376 (2002) (citation omitted). No such right to a qualified contract option exists in

 the Declaration and Defendants’ reliance on the right as made available in Section

 42 is negated by the flush language that limits the availability of the right.

       Regardless, waiver may be established by acts and conduct from which an

 intention to waive may be reasonably inferred. See id. Here, there is no dispute

 that the parties were aware Section 42 provides two types of exceptions to the

 extended use period affordability requirements and yet only incorporated one of

 those exceptions as a terminating option in the Declaration. This is sufficient to

 infer waiver of any right to the qualified contract option. See Fagaragan v. State,

 132 Hawai‘i 224, 242, 320 P.3d 889, 907 (2014), as corrected (Mar. 21, 2014)

 (describing the canon of construction expressio unius est exclusio alterius, whereby

 the express inclusion of one thing implies the exclusion of others in that class

 (citing Black’s Law Dictionary 661 (9th ed. 2009)); see also Expressio Unius Est


                                           27
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 28 of 40              PageID #:
                                    2669



 Exclusio Alterius, Black’s Law Dictionary (11th ed. 2019) (noting this is also

 referred to as the “negative-implication canon”).19

       Nor have Defendants offered any authority to support their contention that

 the Court should examine the parties’ conduct over a decade after the Declaration

 was executed and conclude that a waiver at the time of execution be disregarded in

 light of this later conduct. See Midkiff v. Castle & Cooke, Inc., 45 Haw. 409, 421,

 368 P.2d 887, 894 (1962) (“Since there is no ambiguity in the deed as construed,

 the parol evidence rule applies. The extrinsic evidence of the surrounding facts

 and circumstances existing prior to, contemporaneously with and subsequent to the

 execution of the deed, as alleged in the amended complaint, is not competent to

 contradict, defeat, modify or otherwise vary the meaning or legal effect of the

 deed.” (citations omitted)).

       6.     Preemption

       Defendants also argue that federal preemption precludes voiding the

 Release. Preemption arises when “compliance with both federal and state

 regulations is a physical impossibility, or . . . state law stands as an obstacle to the

 accomplishment and execution of the full purposes and objectives of Congress.”



 19
    While Fagaragan involved statutory construction, the Hawai‘i Supreme Court
 has also recognized that this “is a fundamental canon of contractual
 interpretation.” Hawaiian Ass’n of Seventh-Day Adventists v. Wong, 130 Hawai‘i
 36, 47, 305 P.3d 452, 463 (2013) (emphasis added) (citation omitted).
                                            28
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 29 of 40              PageID #:
                                    2670



 Berezovsky v. Moniz, 869 F.3d 923, 930 (9th Cir. 2017) (citation omitted). Simply

 put, applying preemption makes little sense where, as relevant here, the federal law

 both: (1) expressly gives way to state law or the parties’ agreement if either

 provides more stringent requirements than federal law; and (2) expressly mandates

 that the parties’ agreement be recorded pursuant to State law as a restrictive

 covenant. See Metrophones Telecomms., Inc. v. Glob. Crossing Telecomms., Inc.,

 423 F.3d 1056, 1076 (9th Cir. 2005) (holding breach of contract claim not

 preempted where federal regulations contemplated parties could agree to terms

 different than those contained in regulations and, in those instances, state contract

 law—not federal regulations—would govern resolution of contract-related

 questions, e.g., the terms agreed to and whether the contract was breached, and

 provide a background consistent with and integral to federal law).

       Nor do Defendants respond to Plaintiffs’ argument that they have not

 overcome the presumption against preemption that applies here because the issues,

 including land use, relate to an area of traditional state interest. See Berezovsky,

 869 F.3d at 930; Atay v. County of Maui, 842 F.3d 688, 699 (9th Cir. 2016) (noting

 that Congressional purpose to preempt state law in field traditionally regulated by

 states must be “clear and manifest” (citation omitted)).

       Defendants appear to claim that Plaintiffs are asking the Court to rule that,

 under Hawai‘i law, no project owner could exercise the qualified contract option


                                           29
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 30 of 40             PageID #:
                                    2671



 unless it also obtained the consent of all beneficiaries of the restrictive covenant,

 i.e., all current or potential tenants of the low-income housing. But Plaintiffs do

 not ask as much. Instead, Plaintiffs contend that because the Declaration here

 provides for early termination of the affordability requirements only in the event of

 foreclosure or instrument in lieu of foreclosure, any other release is only valid if

 consented to by all beneficiaries. See, e.g., Restatement (Third) of Property:

 Servitudes § 7.1 & cmt. b (Am. Law Inst. 2000) (noting that a servitude may be

 modified or terminated either pursuant to its terms, e.g., through foreclosure or the

 qualified contract option had it been provided, or by agreement of the parties, i.e.,

 what Plaintiffs contend must have occurred here given the manner of Release did

 not comply with the terms of the Declaration). In other words, had the Declaration

 provided for the qualified contract option, consent of all beneficiaries would not

 preclude a project owner’s ability to exercise that option. Without it, though,

 Hawai‘i law governs how a party may be released from a restrictive covenant.

       7.     The Release under Hawai‘i Law

       The parties agree that the Declaration created a real covenant in gross that

 runs with the land for the benefit of past, present, and prospective tenants of the

 Project, or alternatively an equitable servitude. See ECF No. 42-2 at 3.

       Plaintiffs contend that a servitude may be modified or terminated pursuant to

 its terms or by agreement of the parties. See Restatement (Third) of Property:


                                           30
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 31 of 40               PageID #:
                                    2672



 Servitudes § 7.1 (2000). When the parties agree to modify or terminate a

 servitude, this is often accomplished by executing a release—and a release by the

 beneficiary of the servitude modifies or extinguishes that beneficiary’s interest in

 the servitude to the extent specified in the release. See id. §§ 7.1 cmt. b; 7.3. For

 such a release to be effective, though, it requires the consent of all current

 beneficiaries entitled to enforce the servitude. See id. § 7.1 cmt. b. Where, as here,

 the beneficiaries’ interests are in gross, consent of such beneficiaries is required

 only if the proposed modification or termination would adversely affect a

 legitimate interest of the beneficiary. See id.; see also id. § 7.13 (providing

 mechanism for court to modify or terminate servitude held in gross when it

 becomes impossible or impracticable to locate all beneficiaries).

       Defendants do not dispute that Plaintiffs—who fit within the class of

 beneficiaries entitled to enforce the servitude—also necessarily fit within the class

 of beneficiaries who must consent to any modification or termination of the

 servitude. See ECF No. 42-2 at 3, 7–8. Instead, they contend that the Restatement

 does not reflect Hawai‘i law. And while no party has presented the Court with any

 Hawai‘i authority on the question of when a servitude may be terminated, the

 Court notes that the Hawai‘i Supreme Court has, on more than one occasion, cited

 favorably to the Restatement (Third) of Property: Servitudes on which Plaintiffs’

 argument rests. See, e.g., Gold Coast Neighborhood Ass’n v. State, 140 Hawai‘i


                                           31
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 32 of 40            PageID #:
                                    2673



 437, 460, 403 P.3d 214, 237 (2017); Lee v. Puamana Cmty. Ass’n, 109 Hawai‘i

 561, 571, 128 P.3d 874, 884 (2006); Ass’n of Apartment Owners of Wailea Elua v.

 Wailea Resort Co., 100 Hawai‘i 97, 109, 58 P.3d 608, 620 (2002).20 In addition,

 the Hawai‘i Supreme Court frequently looks to the law of other jurisdictions on

 these topics. See, e.g., Gold Coast Neighborhood Ass’n, 140 Hawai‘i at 460, 403

 P.3d at 237 (citing New Hampshire law); Lee, 109 Hawai‘i at 571, 128 P.3d at 884

 (citing Georgia, North Carolina, and New Mexico law); Wailea Resort Co., 100

 Hawai‘i at 109, 58 P.3d at 620 (citing Idaho and Iowa law). Thus, it is likely that

 the Hawai‘i Supreme Court would consider not only the Restatement of Property,

 but also rely on the Nordbye decision under Oregon law which held that a release

 of Section 42’s low-income housing requirement was invalid where it was not

 executed pursuant to a term in the relevant agreement or with the consent of all




 20
    Defendants cite Matter of Trust Agreement dated June 6, 1974, 142 Hawai‘i
 484, 421 P.3d 692 (table), Nos. CAAP-XX-XXXXXXX, -0000414, -0000576, -
 0000598, -0000632, 2018 WL 3199232 (App. June 29, 2018) (mem.). That case is
 inapposite because it noted that a court may modify a trust when circumstances
 arise that were unanticipated by the settlor and thus modification is necessary to
 further the purpose of that trust. If anything, that case supports Plaintiffs’ position
 because the Intermediate Court of Appeals cited favorably to the Restatement
 (Third) of Trusts, see id. at *12, indicating that Hawai‘i courts look to the
 applicable Restatement as persuasive authority in the absence of or to supplement
 binding authority.


                                           32
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 33 of 40            PageID #:
                                    2674



 qualified low-income tenants.21 See Nordbye, 246 Or. App. at 224–25, 266 P.3d at

 101. The Court therefore concludes that, under Hawai‘i law, the Release is invalid

 because it was not done pursuant to a term in the Declaration and instead executed

 by agreement between the Defendants without any consent of beneficiaries like

 Plaintiffs.

        The result would be the same even if the Court accepted Defendants’ other

 argument that the Restatement of Property is inapplicable to an equitable

 servitude—a creature of property law—and that the Court must instead look to the

 Restatement of Contracts because Hawai‘i courts examine principles of contract

 law when construing a restrictive covenant. See Pelosi, 10 Haw. App. at 435–36,

 876 P.2d at 1326–27. “The Restatement (Second) of Contracts provides that in the

 absence of terms in a third party beneficiary contract prohibiting change or

 modification of a duty to an intended beneficiary, the promisor and promisee retain

 power to discharge or modify the duty by subsequent agreement.” Karo v. San

 Diego Symphony Orchestra Ass’n, 762 F.2d 819, 822 (9th Cir. 1985) (citing

 Restatement (Second) of Contracts § 311(1), (2) (1981)) (emphasis added). The



 21
    Indeed, the Hawai‘i Supreme Court has previously cited favorably to an Oregon
 case that Nordbye relied on—albeit for a different proposition of property law.
 See, e.g., McNamee v. Bishop Tr. Co., 62 Haw. 397, 409 n.18, 616 P.2d 205, 213
 n.18 (1980) (regarding whether restrictive covenants limiting the heights of homes
 are enforceable for the purpose of protecting a view); Sandstrom v. Larsen, 59
 Haw. 491, 496 n.3, 583 P.2d 971, 976 n.3 (1978) (same).
                                          33
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 34 of 40           PageID #:
                                    2675



 Restatement of Contracts thus recognizes that parties to a contract “can by

 agreement create a duty to a beneficiary which cannot be varied without the

 beneficiary’s consent.” Restatement (Second) of Contracts § 311 cmt. a. Such an

 agreement “need not be explicit”; instead, it can be implied based on other terms in

 the agreement, e.g., “omission of a standard clause reserving a power of

 modification may manifest an intention to preclude modification; reservation of a

 limited power may negate a broader power.” Id. cmt. b.

       Here, the Declaration makes past, present, and prospective qualifying

 tenants third-party beneficiaries, empowers them to enforce the covenants

 (including the low-income commitment), and prohibits FSA from terminating the

 low-income restriction before the end of the 51-year term except in the event of a

 foreclosure or instrument in lieu of foreclosure, further acknowledging that such

 beneficiaries cannot be adequately compensated by monetary damages in the event

 of a default. See ECF No. 42-2 at 3, 7–8.22 The Court therefore concludes that the

 Declaration contains an implied term that, aside from the specific ways to

 terminate the low-income commitment before the extended use period ceases, this

 commitment may not otherwise extinguish without the beneficiaries’ consent. See


 22
   See also ECF No. 42-2 at 8 (“[FSA] hereby agrees that the representations and
 covenants set forth herein may be relied upon [by] all persons interested in Project
 compliance under Section 42 of the Code and the applicable regulations.”); id. at 3
 (FSA agreeing Declaration created restrictive covenants, or equitable servitude,
 under Hawai‘i law that run with Project).
                                          34
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 35 of 40            PageID #:
                                    2676



 Nordbye, 246 Or. App. at 224–25 & n.13, 266 P.3d at 101 & n.13 (relying on

 Oregon law that applied both property theory and contract theory and concluding

 release of low-income commitment was void without consent of qualifying

 tenants). Thus, even under Defendants’ proffered analysis, the Release is void.

       8.     Propriety of Claims against Defendants

       Finally, the Court rejects Defendants’ arguments that they are improper

 parties for Plaintiffs’ first three claims. FSA requested a Release that it was not

 entitled to under the Declaration and that did not otherwise comply with Hawai‘i

 law. See ECF NO. 42-7 at 2. It did so even though it agreed that the Declaration’s

 requirements were paramount and controlling and would supersede any other

 conflicting requirements, see ECF No. 42-2 at 5, and despite covenanting that it

 would not knowingly take or permit any action that would result in a violation “of

 the requirements of Section 42 of the Code and applicable regulations of this

 Agreement,” id. at 7. And FSA otherwise admitted that it agreed to the Release.

 See ECF No. 121 ¶ 26.

       While the State did not have any stated obligations under the terms of the

 Declaration, it nonetheless: was a party to the Declaration that created a covenant

 in gross with low-income commitments for the benefit of qualifying tenants;

 ultimately accepted FSA’s request for a Release; and executed the Release that

 terminated FSA’s low-income commitment under the Declaration in violation of


                                           35
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 36 of 40              PageID #:
                                    2677



 the terms of the Declaration and in a manner not otherwise supported by Hawai‘i

 law. At bottom, in order to assess whether the Release is valid in light of the

 Defendants’ Declaration and Section 42, and in order to award Plaintiffs their

 requested relief of invalidating the Release, reinstating the Declaration, and

 enjoining the type of conduct Defendants engaged in herein, both Defendants are

 necessary parties to this action.23

       9.     Declaratory and Injunctive Relief

       Plaintiffs seek both declaratory and injunctive relief. Having concluded that

 the Release is void and the Declaration should therefore be reinstated, the Court

 turns to Plaintiffs’ request for injunctive relief in the form of a permanent

 injunction enjoining any further violation of the low-income housing restrictions

 through at least December 31, 2051.

       Before the Court may grant a permanent injunction, Plaintiffs must

 demonstrate: (1) they have suffered an irreparable injury; (2) remedies available at

 law, such as damages, are inadequate to compensate for that injury; (3) the balance

 of hardships favor them; and (4) the public interest would not be disserved by a

 permanent injunction. See Arizona Dream Act Coal. v. Brewer, 855 F.3d 957, 977


 23
    Indeed, the State did not respond to Plaintiffs’ argument that it is a proper party
 under the Third Claim for Relief, and a necessary party under Federal Rule of Civil
 Procedure 19(a), because the claim sounds in property law, and objects to the
 State’s unilateral release of a restrictive covenant or equitable servitude contained
 in the Declaration that the State was party to and that Plaintiffs are beneficiaries of.
                                           36
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 37 of 40             PageID #:
                                    2678



 (9th Cir. 2017). Plaintiffs contend that they face irreparable harm in the form of

 eviction, that the hardships they would suffer in losing a place to live outweigh any

 financial hardship to FSA, and that ensuring Plaintiffs can remain in their housing

 is in the public interest. Having granted Plaintiffs the declaratory relief they seek,

 Plaintiffs have not demonstrated that injunctive relief is also necessary to prevent

 them from being evicted or losing their homes. At the hearing, when pressed on

 this point, Plaintiffs’ counsel argued that Defendants could recommence the

 qualified contract process; in other words, that the threat Plaintiffs face is capable

 of repetition but evading review. Having declared that the qualified contract

 option is not available to FSA, though, there can be no reasonable expectation that

 Plaintiffs will be subject to the same action again or face eviction based on FSA

 invoking that qualified contract process. See Hamamoto v. Ige, 881 F.3d 719, 722

 (9th Cir. 2018). Because Plaintiffs have not demonstrated that an injunction is

 necessary to address a continuing injury or non-speculative future injury, the Court

 declines to grant the broad injunctive relief Plaintiffs request.

 B.    Plaintiffs’ Remaining Claims

       Plaintiffs’ remaining claims are premised on the argument that, if the

 qualified contract option was available and the Release is therefore not void on the

 grounds discussed above, the Court should declare the Release void because: the

 methodology the State used to offer or advertise the qualified contract is a rule


                                           37
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 38 of 40               PageID #:
                                    2679



 within HRS § 91-1, but was not adopted in compliance with the procedures

 required under HRS § 91-3; and the State violated Plaintiffs’ due process rights in

 the manner that it administered the qualified contract process, including by failing

 to offer or advertise Front Street Apartments using “reasonable efforts” as required

 under federal regulations. Because the Court has already awarded Plaintiffs the

 declaratory relief they seek, i.e., voiding the Release and reinstatement of the

 Declaration, the Court need not reach these alternative arguments—which Plaintiff

 conceded at the hearing was an outcome they previously endorsed.

       In addition, the Court has concerns about reaching these alternative

 arguments—all premised on the notion that the qualified contract option was

 available—when it has already decided that the qualified contract exception was

 not available. To determine if a declaratory action is ripe for adjudication, a court

 must evaluate “whether the facts alleged, under all the circumstances, show that

 there is a substantial controversy, between parties having adverse legal interests, of

 sufficient immediacy and reality to warrant the issuance of a declaratory

 judgment.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1124 (9th Cir. 2009)

 (citation omitted) (emphasis added). In light of the Court’s conclusions under

 Plaintiffs’ first three claims, the Court cannot say that there remains a real,

 substantial controversy of sufficient immediacy to warrant deciding whether the

 method the State undertook in offering the qualified contract violated Hawai‘i law


                                           38
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 39 of 40                  PageID #:
                                    2680



 or Plaintiffs’ constitutional rights. Indeed, doing so would seem to constitute

 ruling on a hypothetical dispute that could only arise in the event a qualified

 contract option was actually available.

        At the hearing, contrary to their prior position, Plaintiffs argued that they are

 entitled to a ruling on whether the State violated their due process rights here. But

 Plaintiffs could not have been owed notice and an opportunity to be heard on a

 matter that was invalid at the outset and ruling on the issue requires the Court to

 assume that the qualified contract process was properly invoked. And while

 Plaintiffs also noted at the hearing that prevailing on some of these other claims

 could mean they are entitled to fees, “[t]his interest in attorney’s fees is . . .

 insufficient to create an Article III case or controversy where none exists on the

 merits of the underlying claim.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 480

 (1990). Indeed, “[w]here on the face of the record it appears that the only concrete

 interest in the controversy has terminated, reasonable caution is needed to be sure

 that mooted litigation is not pressed forward, and unnecessary judicial

 pronouncements on even constitutional issues obtained, solely in order to obtain

 reimbursement of sunk costs.” Id.

        Here, given the Court’s ruling on the first three claims, the qualified contract

 option will never be available to Defendants. Thus, it will never be relevant to the

 parties whether the methodology the State uses to offer a qualified contract to the


                                             39
Case 1:18-cv-00218-JAO-KJM Document 216 Filed 08/12/20 Page 40 of 40                    PageID #:
                                    2681



 public is a rule under Hawai‘i law nor what process is due to qualifying tenants

 when a project owner invokes the qualified contract option. See Stormans, 586

 F.3d at 1122 (“[R]ipeness is peculiarly a question of timing, designed to prevent

 the courts, through avoidance of premature adjudication, from entangling

 themselves in abstract disagreements. Our role is neither to issue advisory

 opinions nor to declare rights in hypothetical cases, but to adjudicate live cases or

 controversies[.]” (internal quotation marks and citation omitted)).

        For these reasons, the Court declines to address Plaintiffs’ remaining claims

 for relief and therefore DENIES the parties’ pending motions on these claims.

                                   IV.    CONCLUSION

        For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion as to their

 First through Third Claims for Relief, and DENIES all other pending motions for

 summary judgment.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, August 12, 2020.




 Civil No. 18-00218 JAO-KJM, Tuttle v. Front Street Affordable Housing Partners; ORDER GRANTING
 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON THEIR FIRST THROUGH THIRD CLAIMS FOR
 RELIEF AND DENYING ALL OTHER PENDING MOTIONS

                                               40
